Filed 10/29/13 In re U.M. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re U.M., a Person Coming Under the
Juvenile Court Law.
U.M.,
         Petitioner,
v.
THE SUPERIOR COURT OF                                                A138813
ALAMEDA,
                                                                     (Alameda County
         Respondent;                                                 Super. Ct. No. SJ10014653)
THE PEOPLE,
         Real Party in Interest.



         Respondent court declared U.M. a ward because of his habitual truancy (Welf. &
Inst. Code, § 601, subd. (b)). Matters did not improve, and on Friday, April 19, 2013, the
court ordered the ward “remanded . . . to do an in-custody WETA [Weekend Training
Academy]” for the weekend about to commence. On May 31, 2013, the ward filed this
petition for an extraordinary writ “directing and prohibiting respondent court from
conducting any further proceedings with respect to this matter.” The basis for the
petition was that respondent court could not remand him for contempt unless it complied
the procedures specified in the Code of Civil Procedure.
         During the pendency of this matter, an authoritative answer to the substantive
issued was issued by Division Three of this District. Respondent court is now aware that


                                                             1
the civil contempt procedures are to be followed. (In re M.R. (2013)
220 Cal.App.4th 49.) However, the “matter” of the petition, the order for the weekend
remand in April, is long past. Thus “it is impossible for this court to afford . . . relief.”
(Id. at p. 56.) Because the matter is obviously moot at this time, the appropriate response
is to deny the petition. (Gridley v. Gridley (2008) 166 Cal.App.4th 1562, 1588; In re
Jessica K. (2000) 79 Cal.App.4th 1313, 1315 -1316; 8 Witkin, Cal. Procedure
(5th ed. 2008) Extraordinary Writs, § 148, p. 1047.)
       The order to show cause heretofore issued is discharged as improvidently granted.
The petition is denied.

                                                    _________________________
                                                    Richman, J.


We concur:


_________________________
Kline, P.J.


_________________________
Brick, J.*




*
 Judge of the Alameda County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                               2